FILE COPY




                                                              FILED IN COURT OF APPEALS
                                                             . 12th Court of Appeals District
                                   IN THE SUPREME COURT OF TEXASr             **       —



NO. 15-0105
                                                                                   TYL
 BARBARA GAIL HARRIS
                                                                            CATHY S. LUSK,
 v.

 HAYDEN R. MAYFIELD,
                                                                                             Gregg County,
 INDEPENDENT EXECUTOR OF THE
 ESTATE OF HAYDEN R. MAYFIELD,
                                                                                               12th District.
 DECEASED, AND TRUSTEE UNDER
 THE WILL OF HAYDEN R.
 MAYFIELD




                                                                                                April 10, 2015


             Petitioner's petition for review, filed herein in the above numbered and styled case, having been
 duly considered, is ordered, and hereby is, denied.

                                                                                                 May 22, 2015

             Petitioner's motion for rehearing of petition for review, filed herein in the above numbered and
 styled case, having been duly considered, is ordered, and hereby is, denied.


                                             ••••••••••



             I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do              hereby certify that the
 above and attached is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under the date
 shown.

             It is further ordered that petitioner, BARBARA GAIL HARRIS, pay all costs incurred on this
 petition.
             WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the 26th
 day of May, 2015.



                                                             Blake A. Hawthorne, Clerk

                                                             By Monica Zamarripa, Deputy Clerk